DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities: 
In reference to claim 15, the abbreviations “PET”, “PET-G”, “HDPE”, “PP”, “PS”, “PVC”, “PEN”, “PLA”, “PEF” and “PPF” are recited in lines 2 and 3.  In order to avoid any misunderstanding of the abbreviations, Applicants are advised to provide a full term of each abbreviation in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2016/0250795) (Knight) in view of Witz (WO 2010/069042).
In reference to claims 1, 3, 16 and 23, Knight teaches a preform for making a stretch blow-molded container ([0004]; [0005]) (corresponding to a preform for production of a plastic container in a stretch-blow-molding method). The preform is made of PET and is generally hollow and cylindrical ([0019]; FIG. 1, provided below) (corresponding to an elongated, tubular preform body).
	Knight teaches the preform has a neck portion 16, a transition portion 18, a main portion 20, and a tip portion 22 ([0019]) (corresponding to a preform bottom on one of its longitudinal ends and whose other longitudinal end adjoins a transition area, to which a preform neck connects). The tip portion 22 includes a generally hemispherical rounded bottom with walls that taper from one thickness at the transition from the main portion 20 to a smaller thickness at the very bottom ([0019]; FIG. 1) (corresponding to the preform bottom has an outer wall and an inner wall which delimit a bottom thickness (b), whereby the preform bod has an outer wall and an inner wall that delimit a wall thickness (w), wherein: an inner surface (E2) of the preform bottom is curved in a three-dimensionally convex manner and an outer surface (E1) of the preform bottom is curved in a three-dimensionally convex manner, the inner surface (E2) and the outer surface (E1) are spaced apart from one another such that the bottom thickness (b) from their respective apex (S, S’) to the preform body continuously increases). The main portion includes tapered walls that increase in thickness along a direction moving away from the top of the preform ([0019]) (corresponding to the wall thickness (w) is continuously reduced from the bottom thickness (b) on the preform body up to the transition area).
	Knight does not explicitly teach an extension of the outer wall of the tip portion along the outer surface (E1) is interrupted by a wall thickness reduced set-back area outside of the apex (S) thereof, and/or an extension of the inner wall of the tip portion along the inner surface (E2) is interrupted by a wall thickness reduced set-back area outside of the apex (S’) thereof, wherein each wall thickness reduced set-back area is arranged entirely in the tip portion and wherein the tip portion has the wall thickness reduced set-back area in areas that are to be designed as thin spots of a container bottom of the plastic container and wherein bottom areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots, as presently claimed. 
	Witz teaches a preform suitable for subsequent blow-molding into a final-shaped container (p. 3, lines 25-26). The preform includes a closed bottom gate portion, wherein the gate portion 206 comprises a pattern of depressions 214 defined within an external surface thereof (p. 8, lines 1-2). The pattern of depressions 214 (i.e., material being taken out from the gate portion 206) results in creation of a pattern of protrusions 218; the pattern of protrusions 218 is associated with a first thickness that is substantially the same as a second thickness associated with a body portion 204, while the pattern of depressions 214 is associated with a third thickness which is smaller than the first and second thicknesses (p. 8, line 31-p.9, line 4) (corresponding to an extension of the outer wall of the preform bottom along the outer surface (E1) is interrupted by a wall thickness reduced set-back area outside of the apex (S) thereof; the preform bottom comprises: a projecting area at a predetermined spot). The pattern of depressions terminates at a split line defined where the gate portion meets the body portion (p. 10, lines 12-13) (corresponding to each wall thickness reduced set-back area is arranged entirely in the preform bottom).
Witz further teaches since the first thickness and the second thickness are substantially the same and the third thickness of the pattern of depressions 214 is somewhat smaller, the result is definition of the pattern of protrusions 218, while taking some material out, resulting in overall weight savings, while still providing for stability and/or rigidity of the final-shaped container, where required (p. 9, lines 5-9, 16-26).
In light of the motivation of Witz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the tip portion of the preform of Knight to include the pattern of depressions, in order to provide a preform having overall weight savings while still providing for stability and/or rigidity of the final-shaped container.
Given that Knight in view of Witz teaches the tip portion tapers from one thickness at the transition from the main portion to a smaller thickness at the very bottom and further includes material being taken out of the gate portion to form a pattern of depressions, it is clear the taper resumes after the interruption by the depression (corresponding to the continuously increasing bottom thickness (b) resumes in a direction from the apex to the preform body after the interruption by the wall thickness reduced set-back area outside the apex (S’)).

    PNG
    media_image1.png
    742
    471
    media_image1.png
    Greyscale
Given that the tip portion of Knight in view of Witz is substantially identical to the present claimed preform bottom in structure and composition, it is clear that the pattern of depressions would intrinsically be capable of being areas that are to be designed as thin spots of a container bottom of the plastic container and wherein the bottom areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). 
In reference to claim 6, Knight in view of Witz teaches the limitations of claim 1, as discussed above. Witz further teaches the pattern of depressions defined within the external surface of the base of the perform includes a pattern of grooves and the pattern of grooves do not have undercuts (p. 8, lines 2-4; FIG 2) (corresponding to the set-back areas along the outer surface (E1) of the preform bottom has no undercuts). The pattern of depressions is formed from material being taken out from the gate portion (p. 8, lines 31-32) and have a thickness smaller than that of the pattern of protrusions	(p. 9, lines 1-9) (corresponding to a wall thickness (b’) of the wall thickness reduced set-back area along the outer surface (E1) without undercuts is reduced compared to the bottom thickness (b) of an area of the outer wall that adjoins the area without undercuts).
In reference to claim 7, Knight in view of Witz teaches the limitations of claim 1, as discussed above. While Knight in view of Witz does not explicitly disclose the thickness of the pattern of depressions (i.e., wall thickness reduced set-back area) as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the thickness of the pattern of depressions of Knight in view of Witz, including over the presently claimed, in order to provide a thickness of the pattern of depressions that ensuring that a minimum wall thickness to enable molding material to flow by is maintained while at the same time ensuring the strength of the final-shaped container manufactured from the preform (Witz, p.9, line 33- p. 10, line 5).
In reference to claims 8 and 22, Knight in view of Witz teaches the limitations of claim 6, as discussed above. Knight in view of Witz further teaches the pattern of grooves start at a gate vestige and extends outwardly (Witz, p. 8, lines 4-5) (corresponding to arrange centrically around the apex). The shape of the groove of the plurality of pattern of grooves is not limited and is generally considered to be an implementation consideration (Witz, p. 8, lines 13-14) (corresponding to the in-line recess is a groove).
Knight in view of Witz discloses the claimed invention except for the grooves being annular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the grooves such that the grooves are line-recess and annular, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 9, Knight in view of Witz teaches the limitations of claim 6, as discussed above. Knight in view of Witz teaches the pattern of grooves start at a gate vestige and extends outwardly, wherein there are a plurality of grooves (Witz, p. 8, lines 2-5, 15-17; Fig. 2) (corresponding to the preform bottom has multiple set-back areas without undercuts, the multiple set-back areas without undercuts are arranged at least partially along a closed ring in the preform bottom).
In reference to claims 10 and 11, Knight in view of Witz teaches the limitations of claim 6, as discussed above. Knight in view of Witz further teaches a plurality of grooves; the shape of the groove of the plurality of pattern of grooves is not limited and is generally considered to be an implementation consideration (Witz, p. 8, lines 13-14) (corresponding to the preform bottom has multiple set-back areas without undercuts). The pattern of grooves start at a gate vestige and extends outwardly (Witz, p. 8, lines 4-5; Fig. 2) (corresponding to that are arranged concentrically in the preform bottom).
Knight in view of Witz discloses the claimed invention except for the grooves being annular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the grooves such that the grooves are annular, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 12, Knight in view of Witz teaches the limitations of claim 6, as discussed above. Witz further teaches in Fig. 2, provided below, the pattern of depression include five grooves 216 which are arranged around the gate portion 206 (corresponding to the preform bottom has at least two set-back areas without undercuts, the at least two set-back areas without undercuts are arranged in a star-shaped manner). 

    PNG
    media_image2.png
    746
    546
    media_image2.png
    Greyscale
In reference to claim 13, Knight in view of Witz teaches the limitations of claim 1, as discussed above. Although Knight in view of Witz does not explicitly teach the preform is an injection molded, blow molded, impact extruded or an extrusion blow molded preform with a mechanically deformed preform bottom as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Knight in view of Witz meets the requirements of the claimed product, Knight in view of Witz clearly meets the requirements of the present claim.
In reference to claims 14 and 15, Knight in view of Witz teaches the limitations of claim 1, as discussed above. Knight further teaches the preforms are made using PET, wherein the preform is form making a stretch blow-molded container ([0019]; [0035]) (corresponding to one or more layers manufactured from plastics that are suitable for stretch-blow-molding method; the plastics are selected from the group that consists of PET).
Claims 1-2, 5-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Witz in view of Gaiotti et al. (WO 2015/036596) (Gaiotti).
In reference to claims 1, 5, 16 and 23, Witz teaches a preform for blow-molding into a final-shaped container (p. 3, lines 25-26) (corresponding to a preform for production of a plastic container in a stretch-blow-molding method). The preform comprises a neck portion, a gate portion and a body portion extending between the neck portion and the gate portion (p. 3, lines 26-28; FIG. 2, provided above) (corresponding to the preform comprising: an elongated, tubular preform body, which is closed with a preform bottom on one of its longitudinal ends and whose other longitudinal end adjoins a transition area, to which a preform neck connects). 
	Witz further teaches the gate portion including a pattern of depressions (i.e., material being taken out from the gate portion) and a pattern of protrusions interdisposed therebetween (p. 3, lines 28-29, p. 8, lines 31-32); the pattern of protrusions being associated with a first thickness, the body portion being associated with a second thickness and the pattern of depressions being associated with a third thickness smaller than the second thickness (p. 3, lines 29-33) (corresponding to the preform bottom has an outer wall and an inner wall, which delimit a bottom thickness (b), whereby the preform body has an outer wall and an inner wall that delimit a wall thickness (w)). The pattern of depressions terminate at a split line defined where the gate portion meets the body portion and is defined within one of an internal skin or external skin of the gate portion (p. 10, lines 12-14; p. 12, lines 20-21) (corresponding to an extension of the outer wall of the preform bottom along the outer surface (E1) is interrupted by a wall thickness reduced set-back area outside of the apex thereof, and/or an extension of the inner wall of the preform bottom along the inner surface (E2) is interrupted by a wall thickness reduced set-back area outside of the apex (S’) thereof, wherein each wall thickness reduced set-back area is arranged entirely in the preform bottom).
	Witz does not explicitly teach the internal skin (i.e., inner surface (E2)) of the gate portion is curved in a three-dimensionally convex manner and an external skin (i.e., outer surface (E1)) of the gate portion is curved in a three-dimensionally convex manner, the inner surface (E2) and the outer surface (E1) are spaced apart from one another such that the bottom thickness (b) from their respective apex to the body portion continuously increases, as presently claimed. 
	Gaiotti teaches a plastic material preform for the construction of a container by stretch blow-molding (p. 2, lines 19-22). The preform includes a neck portion, a bottom portion whose tip, defining the preform tip, defines a minimum bottom wall thickness BWTmin and a body portion extending between the bottom portion and the neck portion, and defining a side wall thickness WT, wherein there is a gradual transition in the wall thickness from said minimum bottom wall thickness to said side wall thickness said transition terminating at an end of the bottom portion (p. 2, line 29- p. 3, line 5) (corresponding to the inner surface (E2) and the outer surface (E1) are spaced apart from one another such that the bottom thickness (b) from their respective apex to the body portion continuously increases). FIG. 3, provided below, shows the inner surface is curved in a three-dimensionally convex manner and an outer surface is curved in a three-dimensionally convex manner (corresponding to an inner surface (E2) of the preform bottom is curved in a three-dimensionally convex manner and an outer surface (E1) of the preform bottom is curved in a three-dimensionally convex manner). Gaiotti further teaches the geometry of the preform allows a reduction of the overall weight of the final container (p. 3, lines 7-9).
Gaiotti further teaches a wall step having a thickness WTmax higher than the side wall thickness WT, the step is placed between the body portion and the bottom portion of the preform that is between the end of the body portion and the end of the bottom portion (p. 5, lines 23-31; Fig. 3; Fig. 4) (corresponding to a first partial area of the preform body adjoins the preform bottom, and a second partial area of the preform body adjoins the first partial area and the transition area, whereby a thickness (w) of the first partial area is continuously reduced from the bottom thickness (b) in the preform body up to the second partial area, and a wall thickness (w) in the second partial area is essentially constant and essentially corresponds to the wall thickness (w) of the first partial area in the transition to the second partial area). The step core makes it possible to have in a region of the step core enough material available for the proper blowing of the bottle base, thus improving the stability of the bottle that is very dependent on the thickness of the bottom (p. 6, lines 1-5).
In light of the motivation of Gaiotti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the gate portion of the perform of Witz to have a step core configuration with gradual transition of the bottom wall thickness to side wall thickness as disclosed by Gaiotti, in order to improve the stability of the bottle and reduce the material at the center of the bottom of the bottle (p. 6, lines 24-27).
Given that Witz in view of Gaiotti teaches the gate portion gradually reduces from one thickness from the body portion to a minimum thickness at the very bottom of the gate portion and further includes material being taken out of the gate portion to form a pattern of depressions, it is clear the gradual reduction in thickness resumes after the interruption by the depression (corresponding to the continuously increasing bottom thickness (b) resumes in a direction from the apex to the preform body after the interruption by the wall thickness reduced set-back area outside the apex (S’)).
Given that the gate portion of Witz in view of Gaiotti is substantially identical to the present claimed preform bottom in structure, it is clear that the pattern of depressions would intrinsically be capable of being areas that are to be designed as thin spots of a container bottom of the plastic container and wherein the bottom areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots.

    PNG
    media_image3.png
    510
    468
    media_image3.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 6, Witz in view of Gaiotti teaches the limitations of claim 1, as discussed above. Witz further teaches the pattern of depressions defined within the external surface of the base of the perform includes a pattern of grooves and the pattern of grooves do not have undercuts (p. 8, lines 2-4; FIG 2) (corresponding to the set-back areas along the outer surface (E1) of the preform bottom has no undercuts). The pattern of depressions is formed from material being taken out from the gate portion (p. 8, lines 31-32) and have a thickness smaller than that of the pattern of protrusions	(p. 9, lines 1-9) (corresponding to a wall thickness (b’) of the wall thickness reduced set-back area along the outer surface (E1) without undercuts is reduced compared to the bottom thickness (b) of an area of the outer wall that adjoins the area without undercuts).
In reference to claim 7, Witz in view of Gaiotti teaches the limitations of claim 1, as discussed above. While Witz in view of Gaiotti does not explicitly disclose the thickness of the pattern of depressions (i.e., wall thickness reduced set-back area) as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the thickness of the pattern of depressions of Witz in view of Gaiotti, including over the presently claimed, in order to provide a thickness of the pattern of depressions that ensuring that a minimum wall thickness to enable molding material to flow by is maintained while at the same time ensuring the strength of the final-shaped container manufactured from the preform (Witz, p.9, line 33- p. 10, line 5).
In reference to claims 8 and 22, Witz in view of Gaiotti teaches the limitations of claim 6, as discussed above. Witz further teaches the pattern of grooves start at a gate vestige and extends outwardly (p. 8, lines 4-5) (corresponding to arrange centrically around the apex). The shape of the groove of the plurality of pattern of grooves is not limited and is generally considered to be an implementation consideration (p. 8, lines 13-14) (corresponding to the in-line recess is a groove).
Witz in view of Gaiotti discloses the claimed invention except for the grooves being annular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the grooves such that the grooves are line-recess and annular, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 9, Witz in view of Gaiotti teaches the limitations of claim 6, as discussed above. Witz teaches the pattern of grooves start at a gate vestige and extends outwardly, wherein there are a plurality of grooves (p. 8, lines 2-5, 15-17; Fig. 2) (corresponding to the preform bottom has multiple set-back areas without undercuts, the multiple set-back areas without undercuts are arranged at least partially along a closed ring in the preform bottom).
In reference to claims 10 and 11, Witz in view of Gaiotti teaches the limitations of claim 6, as discussed above. Witz further teaches a plurality of grooves; the shape of the groove of the plurality of pattern of grooves is not limited and is generally considered to be an implementation consideration (p. 8, lines 13-14) (corresponding to the preform bottom has multiple set-back areas without undercuts). The pattern of grooves start at a gate vestige and extends outwardly (p. 8, lines 4-5; Fig. 2) (corresponding to that are arranged concentrically in the preform bottom).
Witz in view of Gaiotti discloses the claimed invention except for the grooves being annular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the grooves such that the grooves are annular, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 12, Witz in view of Gaiotti teaches the limitations of claim 6, as discussed above. Witz further teaches in Fig. 2, provided above, the pattern of depression include five grooves 216 which are arranged around the gate portion 206 (corresponding to the preform bottom has at least two set-back areas without undercuts, the at least two set-back areas without undercuts are arranged in a star-shaped manner).
In reference to claim 13, Witz in view of Gaiotti teaches the limitations of claim 1, as discussed above. Although Witz in view of Gaiotti discloses the preform is produced by injection molding and blow molding (Witz, p. 7, lines 19-22), it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Witz in view of Gaiotti meets the requirements of the claimed product, Witz in view of Gaiotti clearly meets the requirements of the present claim.
In reference to claims 14 and 15, Witz in view of Gaiotti teaches the limitations of claim 1, as discussed above. Witz further teaches the molded article is made of polyethylene terephalate (PET) (p. 1, lines 13-16) (corresponding to one or more layers manufactured from plastics that are suitable for stretch-blow-molding method; the plastics are selected from the group that consists of PET).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Witz as applied to claim 1 above, and further in view of Siegl (US 2012/0231191) (Siegl).
In reference to claim 2, Knight in view of Witz teaches the limitations of claim 1, as discussed above.
Knight in view of Witz does not explicitly teach the tip portion is shaped as a flat divergent lens, whereby the flat divergent lens is bound by the outer wall and the inner wall of the tip portion, as presently claimed.
Siegl teaches a perform for producing plastic flasks in a two-stage stretch blow-molding process, including a preform base, an elongated perform body, including one longitudinal end sealed to the neck portion (Abstract). The preform base has an inside wall and an outside wall that bound a flat divergent lens ([0030]) (corresponding to the preform bottom is configured as a flat divergent lens, whereby the divergent lens is bound by the outer wall and the inner wall of the perform bottom).
Siegl expressly teaches the flat design of the preform base has advantages with respect to the interaction of the preform base with the elongated mandrel ([0034]). Siegl further teaches the flattening of the preform base can result in the local cooling of the perform base being limited to a very small area, and undesirable accumulations of amorphous material in the base area of the plastic container that is produced can be avoided ([0014]); better and more homogenous material distribution leads to more uniform properties of strength relative to mechanical and thermal stresses ([0027]).
In light of the motivation of Siegl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the tip portion of Knight in view of Witz to have a flat divergent lens, in order to prevent undesirable accumulation of amorphous material in the base area of the plastic container, and thereby arriving at the presently claimed invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Witz in view of Gaiotti as applied to claim 1 above, and further in view of Siegl.
In reference to claim 2, Witz in view of Gaiotti teaches the limitations of claim 1, as discussed above.
Witz in view of Gaiotti does not explicitly teach the gate is shaped as a flat divergent lens, whereby the flat divergent lens is bound by the outer wall and the inner wall of the gate, as presently claimed.
Siegl teaches a perform for producing plastic flasks in a two-stage stretch blow-molding process, including a preform base, an elongated perform body, including one longitudinal end sealed to the neck portion (Abstract). The preform base has an inside wall and an outside wall that bound a flat divergent lens ([0030]) (corresponding to the preform bottom is configured as a flat divergent lens, whereby the divergent lens is bound by the outer wall and the inner wall of the perform bottom).
Siegl expressly teaches the flat design of the preform base has advantages with respect to the interaction of the preform base with the elongated mandrel ([0034]). Siegl further teaches the flattening of the preform base can result in the local cooling of the perform base being limited to a very small area, and undesirable accumulations of amorphous material in the base area of the plastic container that is produced can be avoided ([0014]); better and more homogenous material distribution leads to more uniform properties of strength relative to mechanical and thermal stresses ([0027]).
In light of the motivation of Siegl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the gate of Witz in view of Gaiotti to have a flat divergent lens, in order to prevent undesirable accumulation of amorphous material in the base area of the plastic container, and thereby arriving at the presently claimed invention.
 Response to Arguments
Upon further consideration of the claim language and in response to amended claim 1, the previous 35 U.S.C. 112(b) rejections are withdrawn from record.

Upon further search and consideration, the previous 35 U.S.C. 103 rejection over Siegl (US 2009/0266785) in view of Gaiotti et al. (WO 2015/036596) and Witz (WO 2010/069042) and McChesney et al. (US 3,984,498) (McHesney) in view of Suzuki et al. (JP H04-193505) are withdrawn from record. Further, it is noted that the Declaration filed 06/10/2022 has been considered, however, does not provide evidence (i.e., data) as to why the combinations can not be made.

Applicant primarily argues: 
“The Gaiotti publication discloses that it is a challenge in the design of a preform to achieve a distribution of PET in the wall zones as needed (5:19-22). To solve this problem, it is envisaged to provide a distribution of the PET material on the preform in a specific way, namely such that at the interface between the bottom and the sidewall the thickness of the wall is increased in the form of a wall step (5:23-27).
This measure result in an improvement of the stability of the blown bottle, particularly, of the blown bottle bottom (6:1-5, 9:9-13). The resulting advantages are shown at 8:2-10, 19-28.
However, the teaching of the Gaiotti publication is contradictory with respect to the claimed subject-matter because the claims require in particular that the bottle base blown from the preform has different rigid regions, in particular regions which are deformable.
The teaching of the Gaiotti publication are also not compatible with the teachings of the Witz publication. The Witz publication discloses depressions at the preform bottom which are arranged at the circumference alternating with portions which have the original wall thickness. These portions are aligned so that the locations with the reduced wall thickness result in locations on the container that are less stretched, namely between the feet and the bottom of the bottle (4: 31-5; 10, 9:16-24). This tends to result in a more uniform stiffness or material distribution at the bottom of the container.”
Remarks, p. 11
The examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant primarily argues that Gaiotti does not expressly teach the claimed preform bottom having the wall thickness reduced set-back area in areas that are to be designed as thin spots of a container bottom of the plastic container and wherein bottom areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Gaiotti does not disclose the entire claimed invention.  Rather, Gaiotti is relied upon to teach claimed elements missing from Witz, as discussed in the rejection set forth above.
Further, Gaiotti  is only used as teaching reference in order to teach a gradual transition in the wall thickness from said minimum bottom wall thickness to said side wall thickness. It is noted that the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”, In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that “combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Given that Gaiotti provides proper motivation to combine, namely, to improve stability of the bottle and to avoid waste of material around the injection point, it is the examiner position, absent evidence to the contrary, one of ordinary skill in the art would combine Witz and Gaiotti. 
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Conclusion
The prior art made of record and not relied upon, namely Lane et al. (WO 2017/065803) and Yamada (JP H04-156932), are considered pertinent to Applicant's disclosure. However, the rejections using these references would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784